Title: From George Washington to Robert Dick, 22 December 1788
From: Washington, George
To: Dick, Robert



Sir,
Mount Vernon December 22d 88

I have received your letter of the 8th Inst. and shall answer your several quœries with as much precision as the nature of the subject will admit in giving a general idea of the matter.
The great body of my lands in the western Country lay on the River called the Great Kanawa not far from its confluence with the Oh[i]o—I have also a tract of about 10,000 Acres laying on the Ohio between the Mouth of the great and Little Kanawa Rivers, and about 10 miles below the Settlement on the Muskingum—All these lands are of a very excellent quality, being what are called bottoms or intervals the soil of which is perhaps, equal to almost any [I] know. The price of these lands, if sold, would depend much upon the terms of payment, and I am not inclined to sell them in seperate parcels unless they could be so laid off in such a manner as would prevent the injuring any part or lessen[in]g its value by the division. The terms upon which I am willing to leave them are to permit the settler to live three years upon the land free from Rent, and after that time shall require one third part of whatever is raised upon the Land (which I am informed is customary in that Country) or £5 per hundred Acres annually if payment is made in Cash. The latter mode of payment would be much the most agreeable to me, and I should suppose must be more advantageous to the settler than the former, for a man of any industry can certainly make more than £15 from 100 Acres of that land. The leases may run from 10 to 20 years—Markets, I should imagine would readily be found at the settlement on the Muskingum, or in the vicinity of the land, to take the produce off the farmers hands; the surplussage of the produce, after reserving sufficient to support the inhabitants in that Country, must be transported by persons who attend particularly to that business. The most convenient landing place for foreigners who are desireous of going into

that Country is at Alexandria or George Town upon the Potomack River which will, probably, in a short time be rendered navigable water on the western side of the Allegany mountains is but about 30 miles of land carriage, so that through this channel persons and effects may be water borne to any part of the western country, except the 30 miles of land carriage above mentioned.
My lands on this side the Allegany Mountains are, I believe, all occupied, or if any part of them is untenanted it is to small to draw the attention of immigrants. I am Sir, Yr most Obedt Servant

Go: Washington

